                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 EARNEST B. CLAYTON,

                Plaintiff,                               CIVIL ACTION NO.: 6:18-cv-63

        v.

 OILLI HUNT, et al.,

                Defendants.


                                           ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 11). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiff’s Complaint, as

amended, based on his failure to follow Court Orders and failure to prosecute, DIRECTS the Clerk

of Court to enter the appropriate judgment of dismissal and CLOSE this case, and DENIES

Plaintiff leave to appeal in forma pauperis.

       SO ORDERED, this 23rd day of August, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
